ORDER

PER CURIAM.
AND NOW, this 4th day of December 2003, the Petitions for Allowance of Appeal are GRANTED, the order of the Superior Court is VACATED, and the matter is REMANDED to the Court of Common Pleas of Centre County for entry of an order conforming to Pa.R.C.P. 1517(a). See Chalkey v. Roush, 569 Pa. 462, 805 A.2d 491, 497 (2002) (given confusion in courts below concerning whether party must file post-trial motions to preserve issues following equity trial where court’s order fails to comply with Rule 1517(a), holding requiring such motions is made prospective and pending matter remanded for court to enter order conforming to Rule 1517(a)).